


Exhibit 10.22aa

 

TWENTY-SIXTH LOAN MODIFICATION AGREEMENT

 

This Twenty-sixth Loan Modification Agreement (this “Loan Modification
Agreement”) is entered into on the Twenty-sixth Loan Modification Effective
Date, by and between SILICON VALLEY BANK, a California chartered bank, with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at One Newton Executive Park,
Suite 200, 2221 Washington Street, Newton, Massachusetts 02462 (“Bank”) and
ASPEN TECHNOLOGY, INC., a Delaware corporation with offices at 200 Wheeler Road,
Burlington, Massachusetts 01803 for itself and as successor by merger with
ASPENTECH, INC., a Texas corporation with offices at 200 Wheeler Road,
Burlington, Massachusetts 01803 (“Borrower”).

 


1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  AMONG
OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY BORROWER TO BANK,
BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT DATED AS OF
JANUARY 30, 2003, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN LOAN AND
SECURITY AGREEMENT DATED AS OF JANUARY 30, 2003 BETWEEN BORROWER,
ASPENTECH, INC. AND BANK, AS AMENDED BY A CERTAIN LETTER AGREEMENT DATED
FEBRUARY 14, 2003, A CERTAIN FIRST LOAN MODIFICATION AGREEMENT DATED JUNE 27,
2003, A CERTAIN SECOND LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 10, 2004, A
CERTAIN THIRD LOAN MODIFICATION AGREEMENT DATED JANUARY 28, 2005, A CERTAIN
FOURTH LOAN MODIFICATION AGREEMENT DATED APRIL 1, 2005, A CERTAIN FIFTH LOAN
MODIFICATION AGREEMENT DATED MAY 6, 2005, A CERTAIN SIXTH LOAN MODIFICATION
AGREEMENT DATED JUNE 15, 2005, A CERTAIN SEVENTH LOAN MODIFICATION AGREEMENT
DATED SEPTEMBER, 2005, A CERTAIN EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
DATED NOVEMBER 22, 2005, A CERTAIN NINTH LOAN MODIFICATION AGREEMENT DATED
JULY 17, 2006, A CERTAIN TENTH LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 15,
2006, A CERTAIN ELEVENTH LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 27, 2006, A
CERTAIN TWELFTH LOAN MODIFICATION AGREEMENT DATED JANUARY 12, 2007, A CERTAIN
THIRTEENTH LOAN MODIFICATION AGREEMENT DATED APRIL 13, 2007, A CERTAIN
FOURTEENTH LOAN MODIFICATION AGREEMENT DATED JUNE 28, 2007, A CERTAIN WAIVER
AGREEMENT DATED JUNE 28, 2007, A CERTAIN FIFTEENTH LOAN MODIFICATION AGREEMENT
DATED AUGUST 30, 2007, A CERTAIN SIXTEENTH LOAN MODIFICATION AGREEMENT DATED
OCTOBER 16, 2007, A CERTAIN SEVENTEENTH LOAN MODIFICATION AGREEMENT DATED
DECEMBER 28, 2007,  A CERTAIN EIGHTEENTH LOAN MODIFICATION AGREEMENT DATED
JANUARY 24, 2008, A CERTAIN NINETEENTH LOAN MODIFICATION AGREEMENT DATED
APRIL 11, 2008, A CERTAIN TWENTIETH LOAN MODIFICATION AGREEMENT DATED MAY 15,
2008, A CERTAIN TWENTY-FIRST LOAN MODIFICATION AGREEMENT DATED JUNE 13, 2008, A
CERTAIN TWENTY-SECOND LOAN MODIFICATION AGREEMENT DATED JULY 15, 2008, A CERTAIN
TWENTY-THIRD LOAN MODIFICATION AGREEMENT, DATED SEPTEMBER 30, 2008, A CERTAIN
TWENTY-FOURTH LOAN MODIFICATION AGREEMENT, DATED AS OF NOVEMBER 17, 2008, AND A
CERTAIN TWENTY-FIFTH LOAN MODIFICATION AGREEMENT, DATED AS OF JANUARY 15, 2009
(AS AMENDED, THE “LOAN AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN THE LOAN AGREEMENT.


 


2.             DESCRIPTION OF COLLATERAL.  REPAYMENT OF THE OBLIGATIONS IS
SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN AGREEMENT (TOGETHER WITH ANY
OTHER COLLATERAL SECURITY GRANTED TO BANK, THE “SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the  Obligations shall be referred to as the “Existing
Loan Documents”.

 


3.             DESCRIPTION OF CHANGE IN TERMS.


 

Modifications to Loan Agreement.

 


(I)            THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING
TEXT APPEARING IN SECTION 4 OF THE SCHEDULE TO THE LOAN AGREEMENT:


 


“MATURITY DATE


 


(SECTION 6.1): MAY 15, 2009”


 

--------------------------------------------------------------------------------



 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“MATURITY DATE


 


(SECTION 6.1): NOVEMBER 15, 2009”


 


(II)           THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING
TEXT APPEARING IN SECTION 6(4) OF THE SCHEDULE TO THE LOAN AGREEMENT:


 


“4.           MONTHLY UNAUDITED FINANCIAL STATEMENTS, AS SOON AS AVAILABLE, AND
IN ANY EVENT WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH; PROVIDED,
HOWEVER, BANK HEREBY WAIVES RECEIPT OF BORROWER’S MONTHLY UNAUDITED FINANCIAL
STATEMENTS EFFECTIVE FOR EACH OF THE MONTHLY PERIODS ENDING APRIL 30, 2007
THROUGH AND INCLUDING THE MONTHLY PERIOD ENDING MARCH 31, 2009.”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“4.           MONTHLY UNAUDITED FINANCIAL STATEMENTS, AS SOON AS AVAILABLE, AND
IN ANY EVENT WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH; PROVIDED,
HOWEVER, BANK HEREBY WAIVES RECEIPT OF BORROWER’S MONTHLY UNAUDITED FINANCIAL
STATEMENTS EFFECTIVE FOR EACH OF THE MONTHLY PERIODS ENDING APRIL 30, 2007
THROUGH AND INCLUDING THE MONTHLY PERIOD ENDING SEPTEMBER 30, 2009.”


 


(III)          THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING
TEXT APPEARING IN SECTION 6(5) OF THE SCHEDULE TO THE LOAN AGREEMENT:


 


“5.           MONTHLY COMPLIANCE CERTIFICATES, WITHIN THIRTY (30) DAYS AFTER THE
END OF EACH MONTH, IN SUCH FORM AS SILICON SHALL REASONABLY SPECIFY, SIGNED BY
THE CHIEF FINANCIAL OFFICER OF BORROWER, CERTIFYING THAT AS OF THE END OF SUCH
MONTH BORROWER WAS IN FULL COMPLIANCE WITH ALL OF THE TERMS AND CONDITIONS OF
THIS AGREEMENT, AND SETTING FORTH CALCULATIONS SHOWING COMPLIANCE WITH THE
FINANCIAL COVENANTS SET FORTH IN THIS AGREEMENT AND SUCH OTHER INFORMATION AS
SILICON SHALL REASONABLY REQUEST, INCLUDING, WITHOUT LIMITATION, A STATEMENT
THAT AT THE END OF SUCH MONTH THERE WERE NO HELD CHECKS; PROVIDED, HOWEVER,
(I) BORROWER MAY IN LIEU THEREOF DELIVER ITS MONTHLY COMPLIANCE CERTIFICATES FOR
THE PERIOD ENDING ON A DATE BETWEEN APRIL 30, 2007 AND NOVEMBER 30, 2007,
INCLUSIVE, IN DRAFT FORM, PROVIDED FURTHER THAT BORROWER MAY DELIVER ITS MONTHLY
COMPLIANCE CERTIFICATES FOR THE PERIODS ENDING ON JUNE 30, 2007 AND
SEPTEMBER 30, 2007 IN FINAL FORM, AS SOON AS AVAILABLE, AND IN ANY EVENT NO
LATER THAN MAY 15, 2008, (II) BORROWER MAY DELIVER ITS MONTHLY COMPLIANCE
CERTIFICATE FOR THE PERIODS ENDING DECEMBER 31, 2007 AND MARCH 31, 2008, IN
DRAFT FORM, AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN JUNE 15, 2008,
WITH FINAL FORMS TO BE DELIVERED TO BANK AS SOON AS AVAILABLE BUT IN NO EVENT
LATER THAN FEBRUARY 15, 2009, AND (III) BORROWER MAY DELIVER ITS MONTHLY
COMPLIANCE CERTIFICATE FOR THE PERIOD ENDED JUNE 30, 2008 AS SOON AS AVAILABLE
BUT IN NO EVENT LATER THAN APRIL 30, 2009 AND ITS MONTHLY COMPLIANCE CERTIFICATE
FOR THE PERIOD ENDED SEPTEMBER 30, 2008, AS SOON AS AVAILABLE BUT IN NO EVENT
LATER THAN  MAY 15, 2009.  BANK HEREBY WAIVES RECEIPT OF BORROWER’S MONTHLY
COMPLIANCE CERTIFICATES (X) FOR THE PERIODS ENDING OCTOBER 31, 2007,
NOVEMBER 30, 2007, JANUARY 31, 2008, FEBRUARY 29, 2008, APRIL 30, 2008, MAY 31,
2008, JULY 31, 2008, AUGUST 31, 2008 AND OCTOBER 31, 2008 AND (Y) RECEIPT OF
BORROWER’S MONTHLY COMPLIANCE CERTIFICATE FOR THE PERIOD ENDING DECEMBER 31,
2007, IN DRAFT FORM, ON OR BEFORE JANUARY 31, 2008; PROVIDED, FURTHER, THAT
BORROWER SHALL NOT BE REQUIRED TO DELIVER THE MONTHLY COMPLIANCE CERTIFICATES
OTHERWISE REQUIRED HEREUNDER FOR THE MONTHLY PERIODS ENDING NOVEMBER 30, 2008,
JANUARY 31, 2009 AND FEBRUARY 28, 2009 AND BORROWER MAY DELIVER ITS MONTHLY
COMPLIANCE CERTIFICATES FOR THE MONTHLY PERIOD COINCIDING WITH THE FISCAL
QUARTERS ENDING DECEMBER 31, 2008 AND MARCH 31, 2009 WITHIN FIVE (5) DAYS OF
FILING THE QUARTERLY FINANCIAL STATEMENTS OF THE


 


2

--------------------------------------------------------------------------------



 


BORROWER PURSUANT TO SECTION 6(6) FOR SUCH FISCAL QUARTER WITH THE SEC. 
NOTWITHSTANDING THE FOREGOING, BORROWER SHALL PROMPTLY DELIVER SUCH INFORMATION
AS BANK SHALL REASONABLY REQUEST TO ENABLE BANK TO VERIFY BORROWER’S COMPLIANCE
WITH THE FINANCIAL COVENANTS CONTAINED IN SECTION 5 OF THE SCHEDULE TO THE LOAN
AGREEMENT.”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“5.           MONTHLY COMPLIANCE CERTIFICATES, WITHIN THIRTY (30) DAYS AFTER THE
END OF EACH MONTH, IN SUCH FORM AS SILICON SHALL REASONABLY SPECIFY, SIGNED BY
THE CHIEF FINANCIAL OFFICER OF BORROWER, CERTIFYING THAT AS OF THE END OF SUCH
MONTH BORROWER WAS IN FULL COMPLIANCE WITH ALL OF THE TERMS AND CONDITIONS OF
THIS AGREEMENT, AND SETTING FORTH CALCULATIONS SHOWING COMPLIANCE WITH THE
FINANCIAL COVENANTS SET FORTH IN THIS AGREEMENT AND SUCH OTHER INFORMATION AS
SILICON SHALL REASONABLY REQUEST, INCLUDING, WITHOUT LIMITATION, A STATEMENT
THAT AT THE END OF SUCH MONTH THERE WERE NO HELD CHECKS; PROVIDED, HOWEVER,
(I) BORROWER MAY IN LIEU THEREOF DELIVER ITS MONTHLY COMPLIANCE CERTIFICATES FOR
THE PERIOD ENDING ON A DATE BETWEEN APRIL 30, 2007 AND NOVEMBER 30, 2007,
INCLUSIVE, IN DRAFT FORM, PROVIDED FURTHER THAT BORROWER MAY DELIVER ITS MONTHLY
COMPLIANCE CERTIFICATES FOR THE PERIODS ENDING ON JUNE 30, 2007 AND
SEPTEMBER 30, 2007 IN FINAL FORM, AS SOON AS AVAILABLE, AND IN ANY EVENT NO
LATER THAN MAY 15, 2008, (II) BORROWER MAY DELIVER ITS MONTHLY COMPLIANCE
CERTIFICATE FOR THE PERIODS ENDING DECEMBER 31, 2007 AND MARCH 31, 2008, IN
DRAFT FORM, AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN JUNE 15, 2008,
WITH FINAL FORMS TO BE DELIVERED TO BANK AS SOON AS AVAILABLE BUT IN NO EVENT
LATER THAN FEBRUARY 15, 2009, AND (III) BORROWER MAY DELIVER ITS MONTHLY
COMPLIANCE CERTIFICATE FOR THE PERIOD ENDED JUNE 30, 2008 AS SOON AS AVAILABLE
BUT IN NO EVENT LATER THAN APRIL 30, 2009 AND ITS MONTHLY COMPLIANCE CERTIFICATE
FOR THE PERIOD ENDED SEPTEMBER 30, 2008, AS SOON AS AVAILABLE BUT IN NO EVENT
LATER THAN  MAY 15, 2009.  BANK HEREBY WAIVES RECEIPT OF BORROWER’S MONTHLY
COMPLIANCE CERTIFICATES (X) FOR THE PERIODS ENDING OCTOBER 31, 2007,
NOVEMBER 30, 2007, JANUARY 31, 2008, FEBRUARY 29, 2008, APRIL 30, 2008, MAY 31,
2008, JULY 31, 2008, AUGUST 31, 2008 AND OCTOBER 31, 2008 AND (Y) RECEIPT OF
BORROWER’S MONTHLY COMPLIANCE CERTIFICATE FOR THE PERIOD ENDING DECEMBER 31,
2007, IN DRAFT FORM, ON OR BEFORE JANUARY 31, 2008; PROVIDED, FURTHER, THAT
BORROWER SHALL NOT BE REQUIRED TO DELIVER THE MONTHLY COMPLIANCE CERTIFICATES
OTHERWISE REQUIRED HEREUNDER FOR THE MONTHLY PERIODS ENDING NOVEMBER 30, 2008,
JANUARY 31, 2009 AND FEBRUARY 28, 2009 AND BORROWER SHALL DELIVER ITS MONTHLY
COMPLIANCE CERTIFICATES FOR THE MONTHLY PERIOD COINCIDING WITH THE FISCAL
QUARTERS ENDING DECEMBER 31, 2008 MARCH 31, 2009, JUNE 30, 2009 AND
SEPTEMBER 30, 2009 WITHIN FIVE (5) DAYS OF FILING THE QUARTERLY FINANCIAL
STATEMENTS OF THE BORROWER PURSUANT TO SECTION 6(6) FOR SUCH FISCAL QUARTER WITH
THE SEC.  NOTWITHSTANDING THE FOREGOING, BORROWER SHALL PROMPTLY DELIVER SUCH
INFORMATION AS BANK SHALL REASONABLY REQUEST TO ENABLE BANK TO VERIFY BORROWER’S
COMPLIANCE WITH THE FINANCIAL COVENANTS CONTAINED IN SECTION 5 OF THE SCHEDULE
TO THE LOAN AGREEMENT.”


 


(IV)          THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT
APPEARING IN SECTION 6(6) OF THE SCHEDULE TO THE LOAN AGREEMENT:


 


“6.           AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN THE EARLIER TO OCCUR
OF (X) FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER OF BORROWER AND
(Y) FIVE (5) DAYS OF FILING ITS QUARTERLY REPORT WITH THE SEC (INCLUDING,
WITHOUT LIMITATION, SEC FORM 10-Q), QUARTERLY UNAUDITED FINANCIAL STATEMENTS;
PROVIDED, HOWEVER, BORROWER MAY (I) DELIVER ITS QUARTERLY UNAUDITED FINANCIAL
STATEMENTS FOR THE PERIODS ENDING ON JUNE 30, 2007 AND SEPTEMBER 30, 2007 IN
DRAFT FORM AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN APRIL 9, 2008,
WITH FINAL FORMS OF THE SEPTEMBER 30, 2007 QUARTERLY UNAUDITED FINANCIAL
STATEMENTS TO BE DELIVERED TO BANK WITHIN THREE (3) DAYS OF THE FILING OF SUCH
FINANCIAL STATEMENTS WITH THE SEC BUT IN NO EVENT LATER THAN MAY 15, 2008;
(II) FILE ITS QUARTERLY REPORT WITH THE SEC (INCLUDING, WITHOUT LIMITATION, SEC
FORM 10-Q), FOR THE QUARTERLY


 


3

--------------------------------------------------------------------------------



 


PERIODS ENDED DECEMBER 31, 2007 AND MARCH 31, 2008 AS SOON AS AVAILABLE, AND IN
ANY EVENT ON OR BEFORE FEBRUARY 15, 2009; (III) FILE ITS QUARTERLY REPORT WITH
THE SEC (INCLUDING, WITHOUT LIMITATION, SEC FORM 10-Q), FOR THE QUARTERLY
PERIODS ENDED SEPTEMBER 30, 2008, DECEMBER 31, 2008 AND MARCH 31, 2009 AS SOON
AS AVAILABLE, AND IN ANY EVENT ON OR BEFORE MAY 15, 2009. “


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“6.           AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN THE EARLIER TO OCCUR
OF (X) FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER OF BORROWER AND
(Y) FIVE (5) DAYS OF FILING ITS QUARTERLY REPORT WITH THE SEC (INCLUDING,
WITHOUT LIMITATION, SEC FORM 10-Q), QUARTERLY UNAUDITED FINANCIAL STATEMENTS;
PROVIDED, HOWEVER, BORROWER MAY (I) DELIVER ITS QUARTERLY UNAUDITED FINANCIAL
STATEMENTS FOR THE PERIODS ENDING ON JUNE 30, 2007 AND SEPTEMBER 30, 2007 IN
DRAFT FORM AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN APRIL 9, 2008,
WITH FINAL FORMS OF THE SEPTEMBER 30, 2007 QUARTERLY UNAUDITED FINANCIAL
STATEMENTS TO BE DELIVERED TO BANK WITHIN THREE (3) DAYS OF THE FILING OF SUCH
FINANCIAL STATEMENTS WITH THE SEC BUT IN NO EVENT LATER THAN MAY 15, 2008;
(II) FILE ITS QUARTERLY REPORT WITH THE SEC (INCLUDING, WITHOUT LIMITATION, SEC
FORM 10-Q), FOR THE QUARTERLY PERIODS ENDED DECEMBER 31, 2007 AND MARCH 31, 2008
AS SOON AS AVAILABLE, AND IN ANY EVENT ON OR BEFORE FEBRUARY 15, 2009; AND
(III) FILE ITS QUARTERLY REPORT WITH THE SEC (INCLUDING, WITHOUT LIMITATION, SEC
FORM 10-Q), FOR THE QUARTERLY PERIODS ENDED SEPTEMBER 30, 2008, DECEMBER 31,
2008,  MARCH 31, 2009, JUNE 30, 2009 AND SEPTEMBER 30, 2009, AS SOON AS
AVAILABLE, AND IN ANY EVENT ON OR BEFORE NOVEMBER 15, 2009. ”


 


(V)           THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT
APPEARING IN SECTION 6(8) OF THE SCHEDULE TO THE LOAN AGREEMENT:


 


“8.           AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN THE EARLIER TO OCCUR
OF (X) ONE HUNDRED TWENTY (120) DAYS AFTER THE END OF BORROWER’S FISCAL YEAR AND
(Y) FIVE (5) DAYS OF FILING ITS ANNUAL FINANCIAL STATEMENTS WITH THE SEC
(INCLUDING, WITHOUT LIMITATION, SEC FORM 10-K), ANNUAL FINANCIAL STATEMENTS,
CERTIFIED BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS ACCEPTABLE TO SILICON,
TOGETHER WITH AN UNQUALIFIED OPINION ON THE FINANCIAL STATEMENTS;
PROVIDED, HOWEVER, BORROWER MAY DELIVER ITS ANNUAL FINANCIAL STATEMENTS FOR THE
ANNUAL PERIOD ENDED JUNE 30, 2007 AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN
THREE DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN NO
EVENT LATER THAN MAY 15, 2008; PROVIDED, FURTHER, HOWEVER, BORROWER MAY FILE ITS
ANNUAL REPORT WITH THE SEC (INCLUDING, WITHOUT LIMITATION, SEC FORM 10-K) FOR
THE ANNUAL PERIOD ENDED JUNE 30, 2008 AS SOON AS AVAILABLE, AND IN ANY EVENT ON
OR BEFORE APRIL 30, 2009.”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“8.           AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN THE EARLIER TO OCCUR
OF (X) ONE HUNDRED TWENTY (120) DAYS AFTER THE END OF BORROWER’S FISCAL YEAR AND
(Y) FIVE (5) DAYS OF FILING ITS ANNUAL FINANCIAL STATEMENTS WITH THE SEC
(INCLUDING, WITHOUT LIMITATION, SEC FORM 10-K), ANNUAL FINANCIAL STATEMENTS,
CERTIFIED BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS ACCEPTABLE TO SILICON,
TOGETHER WITH AN UNQUALIFIED OPINION ON THE FINANCIAL STATEMENTS; PROVIDED,
HOWEVER, BORROWER MAY DELIVER ITS ANNUAL FINANCIAL STATEMENTS FOR THE ANNUAL
PERIOD ENDED JUNE 30, 2007 AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN THREE
DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN NO EVENT
LATER THAN MAY 15, 2008; PROVIDED, FURTHER, HOWEVER, BORROWER MAY FILE ITS
ANNUAL REPORT WITH THE SEC (INCLUDING, WITHOUT LIMITATION, SEC FORM 10-K) FOR
THE ANNUAL PERIOD ENDED JUNE 30, 2008 AS SOON AS AVAILABLE, AND IN ANY EVENT ON
OR BEFORE JULY 31, 2009.”


 


(VI)          SECTION 8 OF THE LOAN AGREEMENT SHALL BE AMENDED BY ADDING THE
FOLLOWING DEFINITIONS THERETO, EACH IN THE APPROPRIATE ALPHABETICAL ORDER:


 


4

--------------------------------------------------------------------------------



 


““TWENTY-SIXTH LOAN MODIFICATION AGREEMENT” MEANS THAT CERTAIN TWENTY-SIXTH LOAN
MODIFICATION AGREEMENT, DATED AS OF THE TWENTY-SIXTH LOAN MODIFICATION EFFECTIVE
DATE, BY AND BETWEEN BORROWER AND BANK.


 


“TWENTY-SIXTH LOAN MODIFICATION EFFECTIVE DATE” IS THE DATE INDICATED ON THE
SIGNATURE PAGE TO THE TWENTY-SIXTH LOAN MODIFICATION AGREEMENT.


 


4.             FEES.  BORROWER SHALL PAY TO BANK AN EXTENSION FEE OF ONE HUNDRED
TWENTY FIVE THOUSAND DOLLARS ($125,000.00), WHICH FEE SHALL BE DUE ON THE DATE
HEREOF AND SHALL BE DEEMED FULLY EARNED AS OF THE DATE HEREOF.  BORROWER SHALL
ALSO REIMBURSE BANK FOR ALL LEGAL FEES AND EXPENSES INCURRED IN CONNECTION WITH
THIS AMENDMENT TO THE EXISTING LOAN DOCUMENTS.


 


5.             RATIFICATION OF NEGATIVE PLEDGE.  BORROWER HEREBY RATIFIES,
CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS AND CONDITIONS OF A CERTAIN
NEGATIVE PLEDGE AGREEMENTS EACH DATED AS OF JANUARY 30, 2003 BETWEEN BORROWER
AND BANK, AND ACKNOWLEDGES, CONFIRMS AND AGREES THAT SAID NEGATIVE PLEDGE
AGREEMENT  SHALL REMAIN IN FULL FORCE AND EFFECT.


 


6.             RATIFICATION OF PERFECTION CERTIFICATES.  BORROWER HEREBY
RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS AND DISCLOSURES
CONTAINED IN CERTAIN PERFECTION CERTIFICATES EACH DATED AS OF JANUARY 30, 2003,
AS AMENDED AND AFFECTED BY SCHEDULE 1 TO THE FOURTH AMENDMENT AND EXHIBIT A TO
THE FOURTH AMENDMENT AND ACKNOWLEDGES, CONFIRMS AND AGREES THE DISCLOSURES AND
INFORMATION THEREIN, IN SCHEDULE 3.10 TO THE LOAN AGREEMENT, IN SCHEDULE 1
ANNEXED TO THE TENTH LOAN MODIFICATION AGREEMENT, AND/OR IN CONNECTION WITH THE
FORMATION OF SUBSIDIARIES AS CONTEMPLATED BY THE GUGGENHEIM TRANSACTIONS AND THE
KEY TRANSACTIONS (AS DEFINED IN THE SIXTH LOAN MODIFICATION AGREEMENT AND THE
ELEVENTH LOAN MODIFICATION AGREEMENT, RESPECTIVELY), HAVE NOT CHANGED AS OF THE
DATE HEREOF.


 


7.             CONSISTENT CHANGES.  THE EXISTING LOAN DOCUMENTS ARE HEREBY
AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED ABOVE.


 


8.             RATIFICATION OF LOAN DOCUMENTS.  BORROWER HEREBY RATIFIES,
CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF ALL SECURITY OR OTHER
COLLATERAL GRANTED TO THE BANK AND CONFIRMS THAT THE INDEBTEDNESS SECURED
THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 


9.             NO DEFENSES OF BORROWER.  BORROWER HEREBY ACKNOWLEDGES AND AGREES
THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST BANK
WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND THAT IF BORROWER NOW HAS, OR
EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST BANK,
WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL OF THEM ARE HEREBY EXPRESSLY
WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY LIABILITY THEREUNDER.


 


10.           CONTINUING VALIDITY.  BORROWER UNDERSTANDS AND AGREES THAT IN
MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON BORROWER’S
REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE EXISTING LOAN
DOCUMENTS, AFTER GIVING EFFECT TO THIS LOAN MODIFICATION AGREEMENT AND THE
WAIVER AGREEMENT ENTERED INTO BETWEEN BORROWER AND BANK DATED AS OF THE DATE
HEREOF.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS
PURSUANT TO THIS  LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO
MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS LOAN
MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT
IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF
EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN
WRITING.


 


11.           COUNTERSIGNATURE.  THIS LOAN MODIFICATION AGREEMENT SHALL BECOME
EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY BORROWER AND BANK.


 

[Remainder of page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the Twenty-sixth Loan
Modification Effective Date.

 

 

BORROWER:

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/

Mark E. Fusco

 

Name:

Mark E. Fusco

 

Title:

President and CEO

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

By:

/s/

Ryan Ravenscroft

 

Name:

Ryan Ravenscroft

 

Title:

Vice President

 

 

Twenty-sixth Loan Modification Effective Date: May 15, 2009.

 

[Twenty-sixth Loan Modification Agreement Signature Page]

 

--------------------------------------------------------------------------------
